DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “an arc of access to the light exposure area is defined as an arc in a plane generally parallel to the UV LED and centered on the UV LED”.   However the UV LED is a three-dimensional structure so it is not clear which plane is parallel to it, and a plane centered on the UV LED would pass through the lamp head rather than the area accessible to the user.  In the following action the arc is interpreted as “an arc in a horizontal plane between the lamp head and the base”.  
Claims 2-28 are rejected for their dependence on claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 5-6, 8-9, 12, 19-20 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14-19 and 21 of U.S. Patent No. 10,827,815 B1 (hereinafter Tan). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, all limitations of the current claim 1 are found verbatim in claim 1 of Tan.
Regarding claim 2, claim 1 of Tan teaches one UV LED.
Regarding claim 3, claim 14 of Tan teaches that the arc of access is 270 degrees.
Regarding claim 5, claim 15 of Tan teaches that the nail gel curing lamp comprises no more than two LEDs, so it would be obvious to one of ordinary skill in the art to have it comprise exactly two LEDs.
Regarding claim 6, claim 16 of Tan teaches that the nail gel curing lamp comprises no more than three LEDs, so it would be obvious to one of ordinary skill in the art to have it comprise exactly three LEDs.
Regarding claim 8, claim 17 of Tan teaches that the lamp is no more than 66 mm tall.
Regarding claim 9, claim 2 of Tan teaches an activation button for activating the UV LEDs. 
Regarding claim 12, claim 2 of Tan teaches that the button is located on a base.
Regarding claim 19, claim 18 of Tan teaches that the lamp head further comprises recessed apertures for each of the UV LEDs, whereby the light of each of the UV LEDs is directed downwardly and lateral light exposure from the UV LEDs is limited.
Regarding claim 20, claim 19 of Tan teaches that the power source is a battery.
Regarding claim 28, claim 21 of Tan teaches that the lamp has a height of about 66 mm, a width of about 44 mm, a depth of about 58 mm, a height of access of about 40 mm, and a depth of access of about 43 mm.
Regarding claim 29, claim 14 of Tan teaches an accessible nail curing lamp comprising a base, a riser extended generally upward from the base, a lamp head extending generally horizontally form the riser and operably connected to a power source, where the lamp head has one UV LED configured to direct light emitted by the UV LED generally toward the base, thereby defining a light exposure area extending from the UV LED downward toward the base; and where the base riser and lamp head are configured such that the light exposure area is accessible to a user’s hand from three different directions (270 degrees) without impediment by the base, riser or lamp head.
Regarding claim 30, claim 14 of Tan teaches that the three different directions comprise a first second and third direction that are vectors in the same plane in the light exposure area and are offset by 90 degrees from each respective adjacent direction.
Regarding claim 31, claim 14 of Tan teaches one UV LED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-16, 20, 22-24, 27, 29-32, 34-35, 38-45, 49, 51-53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Coefield (US 10,448,723 B1) in view of Haile (US 20130161531 A1).
Regarding claim 1, Coefield teaches a nail gel curing lamp (curing assembly 10) comprising:
A base (16),
A riser (tube 26) extending generally upward from the base;
A lamp head (light emitting unit 42) extending generally horizontally from the riser;
Wherein the lamp head is operatively connectable to a power source (battery 58) and comprises an ultraviolet light emitter (50) configured to direct light emitted by the UV emitter generally toward the base, thereby defining a light exposure area extending from the UV emitter downward towards the base;
Wherein an arc of access to the light exposure area is defined as an arc in a horizontal plane between the lamp head and the base, wherein the base, the riser and the lamp head are configured to allow unimpeded access of a user’s hand to the light exposure area through the arc of access,

Coefield does not teach that the UV light emitter is a light emitting diode.
Haile teaches a nail curing machine having a light emitting diode (paragraph 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Coefield to have UV LEDs as the light source since they reduce heat and curing time as taught by Haile (paragraph 1) and as a matter of selecting a known type of UV light source used in the art with no unexpected result.
Regarding claim 29, Coefield teaches a nail gel curing lamp (curing assembly 10) comprising:
A base (16),
A riser (tube 26) extending generally upward from the base;
A lamp head (light emitting unit 42) extending generally horizontally from the riser and operably connected to a power source (battery 58);
Where the lamp head comprises between one and five ultraviolet light emitting sources (50, fig. 2) configured to direct light emitted by the UV emitter generally toward the base, thereby defining a light exposure area extending from the UV emitter downward towards the base;
Wherein the base, riser and lamp head are configured such that the light exposure area is accessible to a user’s hand from three different directions without impediment by the base, riser or lamp head (fig. 1).
Coefield does not teach that the UV light emitter is a light emitting diode.
Haile teaches a nail curing machine having a light emitting diode (paragraph 1). 

Regarding claim 30, Coefield teaches that the three different directions comprise a first, second and third direction, and wherein the first second and third direction are each vectors in the same plane in the light exposure area and are ach offset by 90 degrees from each respective adjacent direction (fig. 2, lamp accessible from 270 degrees).
Regarding claims 2 and 31, Coefield teaches the use of two light sources (fig. 2; LEDs In the combination with Haile, above).
Regarding claims 3 and 32, Coefield teaches that the arc of access is equal to or greater than 270 degrees (figure 1, lamp riser 26 does not block more than 90 degrees of arc).
	Regarding claims 5, 6, 34 and 35, Haile teaches the use of more than three LEDs (plurality of LEDs 9, figure 6).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Coefield to have multiple LEDs as taught by Haile, in order to increase the amount of UV light and the exposure area in a known manner through a simple duplication of parts of the device.
Regarding claims 9 and 38, Coefield teaches an activation button (59) for activating the UV source (LEDs in the combination with Haile, above).
Regarding claims 10 and 39, Coefield teaches that the activation button is located on the riser (fig. 8).
Regarding claims 11, 12, 40 and 41, Coefield does not teach that the activation button is located on the lamp head or the base.  However it has been held (in re Japiske, 181 F. 2d 1019, 86 USPQ 70 (CCPA 1950)) that the placement of a starting switch for a hydraulic press (which corresponds to the power button of the UV lamp) is a matter of obvious design choice.  Therefore it would have been obvious to one of ordinary skill in the art to move the button of Coefield to the lamp head or base of the structure as a matter of design choice (rearrangement of parts of the invention) with no functional effect on the invention (MPEP 2144.04 VI C [R-10.2019]).
Regarding claims 13 and 42, Haile teaches a timer with a preselected activation time, wherein the activation button is operatively connected to the timer, such that when the activation button is pressed, the timer commences and the UV LEDs are activated for the preselected activation time ([0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the timer of Haile in the system of Coefield in order to allow nail drying for a preset time automatically for the convenience of the user as taught by Haile.
Regarding claims 14-16 and 43-45, Haile teaches that the preset time may be any time between 1-120 seconds ([0021]), including at least 10 seconds, at least 30 seconds or 60 seconds.
Regarding claims 20 and 49, Coefield teaches that the power source is an internal battery (58).
Regarding claims 22 and 51, Haile teaches that at least part of the lamp is comprised of acetone-resistant material ([0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Coefield to make part of the lamp acetone-resistant as taught by Haile, in order to prevent damage to the system in a known manner.
Regarding claims 23 and 52, Coefield teaches that the base comprises a plate (bottom side 20, fig. 2).
Regarding claims 24 and 53, Coefield teaches that the base comprises a ring (peripheral edge 22, fig. 2).
Regarding claims 27 and 56, Coefield teaches that the riser comprises a strut (rod 26).
Claims 18 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Coefield in view of Haile and in further view of Cheng (US 10,016,043 B1).
Regarding claims 18 and 47, Coefield and Haile teach all the limitations of claims 1 and 29 as described above.  Coefield and Haile do not teach that the UV LEDs emit light at a wavelength between about 330 and 440 nm.
Cheng teaches a UV curing lamp which emits light at a wavelength between 330 and 440 nm (col. 6 lines 25-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Coefield and Haile to have the UV LEDs be in the wavelength range taught by Cheng, as a matter of selecting a known UV wavelength useful for curing nails as taught by Cheng with no unexpected result.
Claims 19 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Coefield in view of Haile and in further view of Li (US 8,993,983 B2).
Regarding claims 19 and 48, Coefield and Haile teach all the limitations of claims 1 and 29 as described above.  Coefield and Haile do not teach that the lamp head further comprises recessed apertures for each of the UV LEDs, whereby the light emitted by each of the UV LEDs is further directed downwardly and lateral light exposure from the UV LEDs is limited.
Li teaches a UV exposure system having recessed apertures (34) for UV LEDs (42), wherein the light emitted by the UV LEDs is directed downwardly and lateral light exposure from the UV LEDs is limited (column 5 lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Coefield and Haile to have the recessed apertures for UV LEDs taught by Li, in order to ensure that the emitted UV light is directed towards the user’s nails in a known manner.
Claims 1, 4, 7-9, 11, 21, 26, 29, 36-38, 40, 50 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmex (C1/2W LED Entry Nail Lamp, https://web.archive.org/web/20190910143038/https://www.cosmex-tek.com/product/c1, saved on 9/10/2019) in view of Haile.
Regarding claims 1 and 29, Cosmex teaches a nail gel curing lamp (figure on p. 4) comprising:
A base;
A riser extending generally upward from the base;
A lamp head extending generally horizontally from the riser;

Wherein an arc of access to the light exposure area is defined as an arc in a plane generally parallel to the LED and centered on the LED, wherein the base, the riser and the lamp head are configured to allow unimpeded access of a user’s hand to the light exposure area throughout the arc of access, and wherein the arc of access is 180 degrees, i.e. the base, riser and lamp head are configured such that the light exposure area is accessible to a user’s hand from three different directions without impediment by the base riser or lamp head.
Cosmex does not teach that the LED is a UV LED.
Haile teaches a nail curing machine having a UV light emitting diode (paragraph 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cosmex to have the LED be a UV LED as taught by Haile as this is a known wavelength usable for nail curing as described by Haile.  
Regarding claims 4 and 33, Cosmex teaches that the base, riser and lamp head are integrated into a single structure.
Regarding claims 7 and 36, Cosmex teaches that the height of access defined as the height from the UV LED to the base is between 35-65 mm.
Regarding claims 8 and 37, Cosmex teaches that the lamp is no more than 66 mm tall.
Regarding claims 9 and 38, Cosmex teaches an activation button for activating the LED.
Regarding claims 11 and 40, Cosmex teaches that the activation button is located on the lamp head.
Regarding claims 21 and 50, Cosmex teaches that the power source is a mini-USB power connection.
Regarding claims 26 and 55, Cosmex teaches that the riser comprises a plate (i.e. a flat piece of metal).
Regarding claim 28, Cosmex teaches dimensions similar to the claimed dimensions (40 mm by 38 mm by 50 mm).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the size of the lamp of Cosmex so that the dimensions of the lamp are within the claimed ranges, as “it has been held that where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, Gardner v. TEC Syst. Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830; 225 USPQ 232 (1984); MPEP 2144.04 IV A [R-08.2017], and in this case the physical dimensions of the lamp do not change the UV curing function of the lamp as long as the user can place their nails below the lamp.
Claims 17 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmex in view of Haile and in further view of Blanche (US 20170165499 A1).
Regarding claims 17 and 46, Cosmex and Haile teach all the limitations of claims 1 and 29 as described above.  Cosmex and Haile do not teach that the base further comprises a non-slip surface.
Blanche teaches an irradiation system having a non-slip surface ([0111]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cosmex and Haile to have the non-slip surface taught by Blanche, in order to prevent accidental movement of the system in a known manner.
Claims 1, 25, 29 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmex C4 (Cosmex C4 6W LED Entry Nail Lamp, https://web.archive.org/web/20190809182023/https://www.cosmex-tek.com/product/c4/, saved on 8/09/2019) in view of Haile.
Regarding claims 1 and 29, Cosmex C4 teaches a nail gel curing lamp (p. 1) comprising:
A base;
A riser extending generally upward from the base;
A lamp head extending generally horizontally from the 0riser;
Wherein the lamp head is operatively connectable to a power source and comprises a light emitting diode configured to direct light emitted from the UV LED generally toward the base, thereby defining a light exposure area extending from the UV LED downward toward the base;
Wherein an arc of access to the light exposure area is defined as an arc in a plane generally parallel to the UV LED and centered on the UV LED, wherein the base, the riser and the lamp head are configured to allow unimpeded access of a user’s hand 
Cosmex C4 does not teach that the LED is a UV LED.
Haile teaches a nail curing machine having a UV light emitting diode (paragraph 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cosmex C4 to have the LED be a UV LED as taught by Haile as this is a known wavelength usable for nail curing as described by Haile.  
Regarding claims 25 and 53, Cosmex C4 teaches that the base comprises a plurality of horizontal supports (legs shown in back view of device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E SMITH/Examiner, Art Unit 2881